Title: John Adams to J. F. Rosart & Co., 18 July 1784
From: Adams, John
To: J. F. Rosart & Co.


        
          Sir.
          The Hague July 18th: 1784.
        
        I have just received your Letter of Yesterday with seven Copies of the English Translation of the Abby de Mably’s Letters. I have read part of the Translation and it seems to be well done: But I have read the whole of the Translator’s preface, and can find no other fault in it, than that it is not so long as I wish it. His observations are so good, that I wish he had treated more at large a Subject, on which he appears to have reflected much, and judged with great Exactness. Please to draw upon me, the sooner the better, for your Pay, for the Copies you have sent me both in French and English
        As I have not the Pleasure to know the Translator I should be obliged to you for his Name and Quality: and further that you would present to him the Compliments and Thanks of, Sir, / Your most obedient and &c
      